      Case 1:20-cv-00240-NONE-SAB Document 76 Filed 03/01/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

 DELBERT RONDEL GARDNER ,                               Case No. 1:20-cv-00240-NONE-SAB (PC)

                          Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM TO PRODUCE
 v.                                                     INMATE DELBERT GARDNER, CDCR
                                                        #E-71905 VIA VIDEO CONFERENCE
 GAVIN NEWSOM, et al.,
                                                        DATE: March 30, 2021
                          Defendants.                   TIME: 9:30 a.m.


        Inmate Delbert Rondel Gardner, CDCR #E-71905, a necessary and material witness on his own
behalf in a Settlement Conference on March 30, 2021, is confined at the California State Prison, Los
Angeles County, in the custody of the Warden. In order to secure this inmate’s attendance, it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate to
appear by video conference from his present institution (via Zoom) before Magistrate Judge Barbara
A. McAuliffe, on March 30, 2021, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above to appear by video (via Zoom) before the United States
District Court at the time and place above, until completion of the settlement conference, or as ordered by
the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of California State Prison, Los Angeles County:

        WE COMMAND you to produce the inmate named above to appear by video (via Zoom) at the
time and place above, until completion of the settlement conference, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the inmate and
have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated:     March 1, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
Case 1:20-cv-00240-NONE-SAB Document 76 Filed 03/01/21 Page 2 of 2
